DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 06/14/2022 is acknowledged.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/14/2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites “on an same surface of the substrate” which should read “on n same surface of the substrate” . Appropriate correction is required.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20160282259 to Kolb.
Regarding Claim 1, Kolb discloses a photoacoustic sensor, comprising: a first MEMS device (Figs. 2-4, gas sensor 5; ¶¶ [0039]-[0042]), comprising: a first MEMS component comprising an optical emitter (Figs. 2-4, emitter element 20; ¶¶ [0039]-[0042]); and a first optically transparent cover wafer-bonded to the first MEMS component, wherein the first MEMS component and the first optically transparent cover form a first closed cavity (Figs. 2-4, emitter element 20, glass wafer second substrate regions 55, 95, and/or or first substrate regions of emitter element 110 with cavity 10, 125; ¶¶ [0048]-[0055]); and a second MEMS device, comprising: a second MEMS component comprising a pressure detector (Figs. 2-4, pressure sensor element 10; ¶¶ [0039]-[0042]); and a second optically transparent cover wafer-bonded to the second MEMS component, wherein the second MEMS component and the second optically transparent cover form a second closed cavity (Figs. 2-4, pressure sensor element 10 and  second substrate regions of the sensor element 45 and/or first substrate regions of the sensor element 85 with pressure equalization chamber 30, 135; ¶¶ [0048]-[0055]).
Regarding Claim 4, Kolb discloses a substrate, wherein the first MEMS device and the second MEMS device are arranged next to one another on a same surface of the substrate (Fig. 5D, sensor 10 and emitter 20 on printed circuit board 165; ¶¶ [0070]-[0077]).
Regarding Claim 5, Kolb discloses a cover arranged above the first and the second MEMS devices arranged next to one another, the cover having an optically reflective inner surface (Fig. 3, reflective housing 150; ¶¶ [0047], [0056]-[0061]).
Regarding Claim 12, Kolb discloses a shell, wherein the first MEMS device and the second MEMS device are arranged next to one another on a base of the shell (Fig. 3, housing 150; ¶¶ [0047], [0056]-[0061]).
Regarding Claim 13, Kolb discloses a shell (Fig. 3, housing 150; ¶¶ [0047], [0056]-[0061]), wherein the first MEMS device and the second MEMS device are arranged in a manner stacked one above the other on a base of the shell and a spacer is arranged between the first and the second MEMS devices stacked one above the other (Fig. 4, stacked sensor 10 and emitter 20 with spacer 160; ¶¶ [0057]-[0068]).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 1 above, and further in view of US 20170290097 to Pindl.
Regarding Claim 2, Kolb discloses the photoacoustic sensor as claimed in claim 1, and further discloses the first MEMS device further comprises a third cover wafer-bonded to the first MEMS component, the first MEMS component and the third cover form a third closed cavity (Figs. 2-4, emitter element 20, glass wafer second substrate regions 55, 95, and first substrate regions of emitter element 110 with cavity 10, 125; ¶¶ [0048]-[0055]). However, Kolb is silent regarding the first MEMS component further comprises a movable structure, and the first cavity and the third cavity are arranged on opposite sides of the movable structure of the first MEMS component. Pindl discloses the first MEMS component further comprises a movable structure (Fig. 1, movable membrane structure 120; ¶¶ [0032], [0062]-[0065]), and the first cavity and the third cavity are arranged on opposite sides of the movable structure of the first MEMS component (Fig. 1, first cavity 130 is located (vertically) between the membrane structure 120 and supporting substrate 140 and lid substrate 150 with second cavity 170; ¶¶ [0021]-[0033]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kolb by providing the first MEMS component further comprises a movable structure, and the first cavity and the third cavity are arranged on opposite sides of the movable structure of the first MEMS component as in Pindl in order to provide for fast switching between radiation and non-radiation operation mode.
Regarding Claim 3, Kolb discloses the photoacoustic sensor as claimed in claim 1, but is silent regarding the first MEMS device further comprises a carrier, the first MEMS component further comprises a movable structure, the first cover is wafer-bonded to the carrier, the first cavity is arranged between the first cover and the movable structure of the first MEMS component, and a third cavity is arranged between the carrier and the movable structure. Pindl discloses the first MEMS device further comprises a carrier (Fig. 1, supporting substrate 140; ¶¶ [0021]-[0033]), the first MEMS component further comprises a movable structure (Fig. 1, movable membrane structure 120; ¶¶ [0032], [0062]-[0065]), the first cover is wafer-bonded to the carrier, the first cavity is arranged between the first cover and the movable structure of the first MEMS component (Fig. 1, lid substrate 150 on supporting substrate 140 forming second cavity 170 above membrane structure 120; ¶¶ [0021]-[0033]), and a third cavity is arranged between the carrier and the movable structure (Fig. 1, first cavity 130 located (vertically) between the membrane structure 120 and supporting substrate 140; ¶¶ [0021]-[0033]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kolb by providing the first MEMS device further comprises a carrier, the first MEMS component further comprises a movable structure, the first cover is wafer-bonded to the carrier, the first cavity is arranged between the first cover and the movable structure of the first MEMS component, and a third cavity is arranged between the carrier and the movable structure as in Pindl in order to reduce power consumption.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb as applied to claim 1 above, and further in view of US 20150101395 to Dehe.
Regarding Claim 6, Kolb discloses the photoacoustic sensor as claimed in claim 1, but is silent regarding a substrate, wherein the first MEMS device and the second MEMS device are arranged on opposite surfaces of the substrate and are both arranged over an opening formed in the substrate. Dehe discloses a substrate, wherein the first MEMS device and the second MEMS device are arranged on opposite surfaces of the substrate and are both arranged over an opening formed in the substrate (Fig. 10, carrier substrate 110 with emitter 120, pressure-sensitive module 130 on opposite sides of hole 206; ¶¶ [0052], [060], [0080]-[0081]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kolb by providing a substrate, wherein the first MEMS device and the second MEMS device are arranged on opposite surfaces of the substrate and are both arranged over an opening formed in the substrate as in Dehe in order to increase accuracy.
Regarding Claim 7, Kolb discloses the photoacoustic sensor as claimed in claim 1, but is silent regarding an encapsulation material, wherein the first MEMS device and the second MEMS device are encapsulated by the encapsulation material (Fig. 2, appropriate package encapsulating the portion of the carrier substrate 110 comprising the pressure-sensitive module 130, and infrared emitter 20 protected by a casting compound 260; ¶¶ [0025], [0033]-[0034], [0045]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Kolb by providing an encapsulation material, wherein the first MEMS device and the second MEMS device are encapsulated by the encapsulation material as in Dehe in order to protect from thermal or mechanical shock.
.
Allowable Subject Matter
Claims 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852